Citation Nr: 0002338	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
March 12, 1994, to October 6, 1996, for seasonal bronchial 
asthma.

2.  Entitlement to an evaluation in excess of 30 percent, 
from October 7, 1996, for seasonal bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to July 
1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a March 12, 1994, claim 
for a rating in excess of 10 percent for seasonal bronchial 
asthma.  In a May 1999 rating decision, a 30 percent 
disability rating for seasonal bronchial asthma was granted 
effective October 7, 1996, the effective date of the new 
rating criteria for respiratory disorders.  Therefore, the 
issues are as stated on the title page.


FINDINGS OF FACT

1.  Prior to October 7, 1996, the veteran's bronchial asthma 
was not manifested by no more than paroxysms of asthmatic 
type breathing occurring several times a year with no 
clinical findings between attacks; the competent evidence 
does not show rather frequent asthmatic attacks (separated by 
only ten- to fourteen-day intervals) with moderate dyspnea on 
exertion, due to asthma, between attacks.

2.  Since October 7, 1996, the evidence does not show 
frequent attacks of asthma (one or more attacks weekly); 
marked dyspnea on exertion, due to asthma, between attacks, 
with only temporary relief by medication; or that more than 
light manual labor is precluded.  

3.  Recent pulmonary function tests showed FEV-1 of 63 
percent predicted and FEV-1/FVC of 100 percent; the evidence, 
since October 7, 1996, does not show that the veteran has 
required at least monthly visits to a physician for care of 
exacerbations, or intermittent (at least three times per 
year) course of systemic (oral or parenteral) 
corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
from March 12, 1994, to October 6, 1996, for bronchial asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7 (1999); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996).

2.  The criteria for an evaluation in excess of 30 percent, 
from October 7, 1996, for bronchial asthma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.97, Diagnostic Code 6602 (1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

In a January 1944 rating decision, service connection was 
granted for bronchial asthma, and a 30 percent disability 
rating was assigned.  In a May 1944 rating decision a zero 
percent rating was assigned, effective July 11, 1944.  In a 
June 1946 rating decision a 30 percent evaluation was 
granted, effective May 27, 1946.  In a July 1947 rating 
decision, the disability rating for bronchial asthma was 
reduced to 10 percent, effective September 21, 1947.  That 
rating remained in effect until he filed his pending claim 
for an increase.  

VA medical records indicate that the veteran was hospitalized 
from November 1993 to December 1993 for substernal chest 
tightness associated with shortness of breath.  He was 
evaluated for the purpose of ruling out myocardial 
infarction.  The diagnoses on discharge included, inter alia, 
atypical chest pain, hypertension, and asthma.  During 
hospitalization from January 1994 to February 1994, it was 
noted that the veteran used an Albuterol inhaler with a 
dosage of two puffs every four hours, as occasion required.  
Chest X-rays taken during that hospitalization revealed mild 
to moderate cardiomegaly.  Coronary artery disease was 
diagnosed.  In February 1994, the veteran was admitted to a 
nursing home.  On admission, it was noted that the veteran 
had chronic obstructive pulmonary disease (COPD) with an 
asthmatic component and ventricular dysfunction with an 
ejection factor at 35 percent.  It was also noted his 
medication included an Albuterol inhaler, which used daily 
every eight hours with a 2-puff dosage.  From late April 1994 
to early May 1994, the veteran was hospitalized for shortness 
of breath and chest pain.  The physical examination revealed 
that there were bilateral fine rales in the lungs, but no 
rhonchi or wheezes.  Chest X-rays revealed that the cardiac 
silhouette was enlarged and that there was probable 
interstitial edema with atelectasis in the left base.  During 
hospitalization, the veteran's congestive heart failure 
markedly improved with the resolution of his shortness of 
breath.  The discharge diagnoses included exacerbation of 
congestive heart failure, hypertension, and COPD.  It was 
also noted that his medications and dosages included 
Albuterol metered dose inhaler, two puffs by mouth every six 
hours; and Atrovent metered dose inhaler, two puffs by mouth 
every six hours.  

The veteran underwent VA pulmonary function tests in May 
1994.  It was noted that the veteran had smoked one-half pack 
of cigarettes for 50 years, a 25-pack/year history.  It 
appears that only pre-bronchodilator results were obtained.  
The forced expiratory volume in one second (FEV-1) was 68 
percent predicted.  The FEV-1/forced vital capacity (FVC) 
ratio was 106 percent.  Diffuse single breath testing was 68 
percent predicted.  It was noted that the spirometry revealed 
a decreased FEV-1.  The mid-maximum flow rate was marked 
reduced, but the lung volumes revealed a normal lung capacity 
with hyperinflated residual volume.  It was also noted that 
the single breath diffusing capacity was mildly reduced, but 
that it corrected to normal range with alveolar volume.  The 
arterial blood gases were within normal limits, which 
suggested that the veteran did not need home oxygen therapy.  
The examiner indicated that the results were inconsistent and 
that the decreased FVC suggested a restrictive ventilatory 
defect.  The examiner noted that, although it was difficult 
to draw conclusions from these results, the studies were 
probably within normal limits with a mild reduction in single 
breath diffusing capacity.  

VA medical records reveal that in June 1994 it was noted that 
there was no physiologic indication or justification for 
oxygen therapy or for a pulmonary consultation.  In December 
1994, it was noted that the veteran had "COPD-asthma."  

In a January 1996 VA Form 9, the veteran reported that he had 
asthma attacks every seven to twelve days and that he took 
medication for his asthma including inhalers.  He also 
indicated that he occasionally used oxygen.  He said that he 
could not even walk two blocks without getting completely out 
of breath and that he had difficulty breathing in the middle 
of the night.  

VA medical records reflect that in October 1996 the veteran's 
COPD was stable.

In September 1997, the veteran's claim was remanded for 
further development.

A medical student at a VA medical center noted in October 
1997 that the veteran's COPD was stable and that he would 
continue taking medications for it.  
 
The veteran was afforded a VA pulmonary examination in 
January 1998.  He reported that he could no longer walk a 
block without passing out and that his shortness of breath 
would become worse on exertion.  He said that his shortness 
of breath was worse in the evening, but that he did quite 
well during the day.  The veteran indicated that seasonal 
changes caused shortness of breath, but that he had not had 
an emergency room visit for his shortness of breath in over a 
year.  He noted that he did quite well except when there were 
changes in the weather and when the pollen count was high 
during seasonal changes.  However, at night he would wake up 
gasping for breath and would use a Proventil inhaler or go to 
an open window to alleviate his shortness of breath.  The 
veteran also reported that he had to sleep on three or more 
pillows a night to prevent severe shortness of breath.  It 
was noted that his past medical history was significant for 
COPD.  

Physical examination revealed that there were bilateral 
expiratory wheezes and rales at both bases of the lungs.  The 
lungs were otherwise clear to auscultation.  The assessment 
was bronchial asthma.  The examiner noted that, while the 
veteran complained of worsening of his shortness of breath 
and dyspnea on exertion for the last two years, he had had a 
stroke in the past two years and had lost function of the 
left side of his body.  The examiner opined that the 
veteran's stroke, manifested by an inability to walk, and his 
symptoms of paroxysmal nocturnal dyspnea and orthopnea, which 
were associated with his congestive heart failure, were most 
likely contributing to his current increased shortness of 
breath.  The examiner noted that it was not evident by 
physical examination or by history that the veteran's 
bronchial asthma was worse than on previous examinations.  
The examiner noted that the veteran did quite well during the 
day and that the seasonal changes in his asthmatic 
symptomatology were minimal, concluding that the veteran's 
shortness of breath was most likely secondary to a cardiac 
abnormality rather than pulmonary etiology.

In February 1998, as a part of his VA examination, the 
veteran underwent pulmonary function tests and chest X-rays 
were taken.  FEV-1 was 63 percent predicted.  The FEV-1/FVC 
ratio was 100 percent.  It was noted that the veteran was 
unable or unwilling to adequately perform the testing.  
However, blood gases revealed normal oxygenation for the 
veteran's age.  The impression was that the results were 
unreliable due to poor patient effort.  Chest X-rays revealed 
that the heart and mediastinum were of normal size and 
configuration.  The central pulmonary vasculature was 
unremarkable.  The impression was no radiographic evidence of 
acute cardiopulmonary disease.  The January 1998 examiner 
reviewed the PFT results and chest X-rays.  He indicated that 
the chest X-rays were normal and did not revise his prior 
opinion from the January 1998 VA examination.




Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board notes that, effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disorders of the respiratory system.  61 
Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  However, 38 U.S.C.A. § 5110(g) (West 
1991) limits the retroactive application of law to the 
effective date of the liberalization.  Therefore, the 
effective date of October 7, 1996 for the revised criteria 
prevents the application prior to October 7, 1996 of those 
criteria.  Thus, prior to October 7, 1996, only the old 
criteria will apply, but, from October 7, 1996 to the 
present, the veteran may be rated under the criteria most 
favorable to him.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In 
the instant case, the RO provided notice to the veteran of, 
and also applied, the revised regulations in the May 1999 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, and without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).

Under the pre-October 7, 1996 rating criteria, a 10 percent 
disability rating for bronchial asthma is warranted for mild 
asthma, which is manifested by paroxysms of asthmatic type 
breathing occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation is 
warranted for moderate asthma, which is manifested by rather 
frequent asthmatic attacks (separated by only 10 to 14 day 
intervals), with moderate dyspnea on exertion between 
attacks.  A 60 percent disability rating is warranted for 
severe asthma that is manifested by the following: frequent 
attacks of asthma (one or more attacks weekly); marked 
dyspnea on exertion between attacks, with only temporary 
relief by medication; more than light manual labor precluded.  
38 C.F.R. § 4.97, Diagnostic Code 7120 (1996). 

Under the October 7, 1996 revision, a 10 percent disability 
rating for bronchial asthma requires one of the following: 
FEV-1 of 71- to 80-percent predicted,     FEV-1/FVC ratio of 
71 to 80 percent, or intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
for the one of the following: FEV-1 of 56- to 70-percent 
predicted, FEV-1/FVC ratio of 56 to 70 percent, daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  A 60 percent disability rating 
requires one of the following: FEV-1 of 40- to 55-percent 
predicted, FEV-1/FVC ratio of 40 to 55 percent, at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three times per 
year) course of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1999).


Analysis

For the period from March 12, 1994, to October 6, 1996, the 
veteran's bronchial asthma was rated as 10 percent disabling.  
As previously noted, prior to October 7, 1996, only the old 
criteria for respiratory disorders apply.  Therefore, the 
issue is whether he is entitled to a higher rating under the 
old criteria for that period.  There is no persuasive 
evidence that the veteran had moderate asthma that was 
manifested by rather frequent asthmatic attacks separated by 
only ten to fourteen day intervals.  Although he has reported 
having asthmatic attacks every seven to twelve days, the 
medical records on file do not document frequent asthmatic 
attacks.  In fact, there is no indication that the veteran 
has obtained any medical attention for the claimed attacks.  
Thus, the accuracy of his statement as to the frequency of 
actual attacks of asthma is not accepted.  Moreover, the 
evidence does not show moderate dyspnea on exertion, due to 
asthma, between attacks.  When the veteran was hospitalized 
during the spring of 1994, no asthma attacks were noted and 
the discharge diagnoses included COPD, which is not service 
connected, but not asthma.  Subsequent outpatient records 
also do not document asthma attacks.  Additionally, the 
medical evidence does not document dyspnea on exertion due to 
asthma between attacks.  Therefore, the preponderance of the 
evidence is against a rating greater than 10 percent from 
March 12, 1994, to October 6, 1996, under the old criteria 
since the competent and probative evidence does not show 
moderate asthma manifested by asthmatic attacks (separated by 
only 10 to 14 day intervals), with moderate dyspnea on 
exertion between attacks.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

For the period since October 7, 1996, a disability rating 
higher than 30 percent is not warranted under the old 
criteria.  There is no persuasive evidence that the veteran 
has severe asthma manifested by one or more asthmatic attacks 
weekly.  As mentioned above, the medical records on file do 
not document frequent asthmatic attacks.  Moreover, the 
evidence does not show marked dyspnea on exertion, due to 
asthma, between attacks, with only temporary relief by 
medication, and there is no medical evidence or opinion that, 
due to the veteran's asthma, more than light manual labor is 
precluded.  On the January 1998 VA examination, the physician 
indicated that it was not evident by physical examination or 
by history that the veteran's bronchial asthma was worse than 
on previous examinations.  The examiner noted that the 
veteran did quite well during the day and that the seasonal 
changes in his asthmatic symptomatology were minimal.  The 
physician indicated that the increase in the veteran's 
shortness of breath was most likely due to his stroke, 
manifested by an inability to walk, and that his symptoms of 
paroxysmal nocturnal dyspnea and orthopnea were associated 
with his congestive heart failure   
rather than asthma.  Therefore, the preponderance of the 
evidence is against a rating greater than 30 percent for the 
period from October 7, 1996, under the old criteria.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Also, a higher disability rating under the new criteria is 
not warranted.  There is no evidence that, since October 7, 
1996, the veteran's bronchial asthma has been manifested by 
any of the following: FEV-1 of 40- to 55-percent predicted, 
FEV-1/FVC ratio of 40 to 55 percent, at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three times per year) course of 
systemic (oral or parenteral) corticosteroids.  On the May 
1994 pulmonary function tests, the FEV-1 was 68 percent 
predicted, and the FEV-1/FVC ratio was 106 percent.  On the 
February 1998 pulmonary function tests with poor patient 
effort, the FEV-1 was still 63 percent predicted, and the 
FEV-1/FVC ratio was 100 percent.  Although the veteran has 
been routinely examined for his various disabilities and uses 
a Proventil inhaler, there clearly is no medical evidence 
documenting that the veteran has had monthly visits to a 
physician for required care of exacerbations of bronchial 
asthma or that he has a history of systemic corticosteroid 
use.  In short, under the revised criteria, the preponderance 
of the evidence is against a disability rating greater than 
30 percent from October 7, 1996.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), including 38 C.F.R. § 4.10 (1998), whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).   Nevertheless, the 
Board finds no basis upon which to assign a higher disability 
evaluation.  Although chronic obstructive pulmonary disease 
has been diagnosed, service connection is not in effect for 
chronic obstructive pulmonary disease so rating the veteran's 
asthma under the diagnostic code for COPD is not warranted.  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
veteran is 76 years old and does not currently work.  
However, the evidence in this case fails to show that the 
veteran's service-connected bronchial asthma causes any 
marked interference with employment or requires frequent 
periods of hospitalization that render impractical the use of 
the regular schedular standards.


ORDER

An evaluation in excess of 10 percent from March 12, 1994, to 
October 6, 1996, for bronchial asthma is denied.

An evaluation in excess of 30 percent, from October 7, 1996, 
for bronchial asthma is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

